Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 7, 2019

                                     No. 04-19-00416-CV

         VILT AND ASSOCIATES, P.C. and Mediation Centers of America, L.L.C.,
                                 Appellants

                                               v.

                           Ho Kon PARKER and Richard T. Parker,
                                       Appellee

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-19561
                         Honorable Rosie Alvarado, Judge Presiding

                                        ORDER
        By order dated September 24, 2019, appellants were ordered to show cause in writing no
later than October 9, 2019, why this appeal should not be dismissed for want of prosecution
because appellants had failed to timely file a brief. See TEX. R. APP. P. 38.8(a). On October 4,
2019, appellees filed a motion to dismiss this appeal because the appellants’ notices of appeal
were untimely filed. Having reviewed the clerk’s record filed in this appeal, we agree with the
appellees’ jurisdictional challenge. It is therefore ORDERED that the appellants file a response
to the appellees’ motion no later than October 17, 2019, showing cause why this appeal should
not be dismissed for lack of jurisdiction.


                                                    _________________________________
                                                    Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of October, 2019.


                                                    ___________________________________
                                                    LUZ ESTRADA,
                                                    Chief Deputy Clerk